Citation Nr: 1137737	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  00-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for osteoarthritis of the right ankle, and if so, whether service connection is warranted.  

2.  Entitlement to an increased evaluation for residuals of a right ankle fracture, currently evaluated as 40 percent disabling.  

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to special monthly compensation (SMC) based on loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active duty from November 1966 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2002, the Veteran presented sworn testimony in support of his claim during a hearing in Montgomery before the undersigned Veterans Law Judge.  In a June 2002 decision, the Board denied the benefits sought.  The Veteran perfected an appeal to the United States Court of Appeals for Veterans Claims (Court).

In response to a Joint Motion for Remand filed by the parties to this appeal, the Court vacated the Board's June 2002 decision and remanded it to the Board for further action in a February 2003 Order.  The Veteran and his attorney have been notified of the status of the appeal, and the Veteran's attorney has filed relevant argument along with new medical evidence in support of the Veteran's appeal in a January 2004 letter.

In the Joint Motion for Remand, both the Veteran's attorney and the Secretary agreed that the Board's June 2002 decision failed to comply with newly-amended duty to notify provisions of the Veterans Claims Assistance Act of 2000 (VCAA), (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), as interpreted by recent Court decisions.

The Joint Motion for Remand also indicated that the Board should consider whether the Veteran may be entitled to special monthly compensation on account of functional loss of use of his right foot.  The Board subsequently noted that given the severity of the Veteran's right foot disability, this issue was reasonably raised by the facts of the case in conjunction with the Veteran's claim for an increased disability rating for his right ankle disability.  In February 2004, the Board remanded this claim and while the case was in remand status, the RO denied entitlement to special monthly compensation.  The Veteran has perfected this appeal.  Thus the issues before the Board are as noted on the first page of this decision.  

Initially, the Veteran requested to reopen his claim for osteoarthritis of both ankles.  During the course of this appeal, service connection was granted for osteoarthritis of the left ankle.  Thus the issue regarding new and material evidence to reopen the claim of entitlement to service connection for arthritis of the left and right ankles has been recharacterized and is currently noted on the first page of this decision.  

Additionally while the case was in remand status, the Veteran perfected appeals on the issues of entitlement to secondary service connection for a left shoulder disorder, entitlement to secondary service connection for bilateral carpal tunnel syndrome, entitlement to service connection for a psychiatric disorder , and entitlement to secondary service connection for left leg disorder.  As noted in her February 2010 letter, the Veteran's attorney does not represent the Veteran on these issues and they will be addressed in a separate Board decision.  

The issues of entitlement to an increased evaluation for residuals of a right ankle fracture, currently evaluated as 40 percent disabling, entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability, and entitlement to special monthly compensation (SMC) based on loss of use of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Montgomery Regional Office.


FINDINGS OF FACT

1.  In a decision dated in February 1983, the RO denied service connection for osteoarthritis of the right ankle, and so informed the Veteran in March 1983.  The Veteran did not appeal the denial and it became final.  

2.  The evidence received since the RO's February 1983 denial of service connection for right ankle arthritis is not cumulative or redundant of other evidence of record, and is so significant that it must be considered in order to fairly decide the merits of the claim.

3.  The Veteran's right ankle arthritis is related to his service-connected right ankle fracture.   


CONCLUSIONS OF LAW

1.  The February 1983 RO decision that denied service connection for osteoarthritis of the right ankle is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has been received since the RO's February 1983 decision and the claim for service connection for osteoarthritis of the right ankle is reopened.  38 U.S.C.A. § 5108 (West 2002).  

3.  The criteria for service connection for arthritis of the right ankle have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, as to the issue decided below, the Board is granting in full the benefit sought on appeal.   Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the absence of clear and unmistakable error, finally denied claims may not be reconsidered except on the submission of new and material evidence.  

The Board acknowledges that the regulation regarding new and material evidence was amended during the course of this appeal.  38 C.F.R. § 3.156(a).  This applies only to claims to reopen a finally- decided claim received on or after August 29, 2001.  The Veteran's request to reopen his claim was filed prior to that date.  Therefore, the amended regulation does not apply.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for arthritis of the right ankle was denied by the RO in February 1983.  The Veteran was informed of that determination in March 1983.  That decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2010).  
However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

As noted, in February 1983, the RO denied service connection for arthritis of the right ankle.  The RO considered the Veteran's service treatment records and a VA examination report.  The January 1971 VA examination report which included X-ray reports did not diagnose arthritis.  The RO also considered a January 1983 VA outpatient treatment report which included X-rays, and osteoarthritis of the right ankle was shown.  The RO found that the arthritis was not shown to be related to the right ankle fracture disorder for which the Veteran was service-connected.  The Veteran was informed of the decision in March 1983, and he did not timely disagree.  That decision became final.   

Evidence submitted since the last final denial by the RO in February 1983 consists of VA medical treatment records and private records.  Among these records is a statement from a private examiner received by the RO in January 2004, in which she states that she had reviewed the Veteran's medical records to determine if the Veteran's right ankle arthritis is related to his service-connected right ankle disorder.  She opined that the right ankle arthritis is more likely than not related to the Veteran's right ankle fracture in service.  

While the records submitted which are not duplicative of records previously considered are new, the opinion by the private examiner is clearly new and material to this claim.  The statement shows a relationship between the service-connected inservice ankle fracture and the current findings.  It is thus sufficient to reopen the Veteran's claim.  That is, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Thus, the Board finds that new and material evidence has been presented, and the claim is reopened.   38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

Turning to the merits of the appellant's claim, the Board finds that the record documents a long history of ankle pain as well as arthritis and that the Veteran is service-connected for residuals of a right ankle fracture.  The record on appeal also contains an opinion by a private doctor received by the RO in January 2004 in which she concluded that the appellant's right ankle arthritis is related to his inservice right ankle fracture.  She indicated that the January 1983 X-ray report documented arthritis.  She noted that it is well established in the medical literature that trauma to a joint such as the one sustained by the Veteran in service predisposes that joint to the development of arthritis.  She concluded that therefore it was her opinion that it is more likely than not that the Veteran's osteoarthritis of the right ankle is related to his right ankle fracture in service.  

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a professional who has the expertise necessary to opine on the matter at issue in this case.  In addition, the doctor indicated that a review of the medical records was conducted.  The clinician offered rationale for her finding.  The record on appeal contains no conflicting medical evidence attributing the appellant's right ankle arthritis to any other cause. 

Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, the Board finds that service connection for arthritis of the right ankle is warranted.  


ORDER

New and material evidence has been received and that claim of entitlement to service connection for arthritis of the right ankle is reopened. 

Service connection for arthritis of the right ankle is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As to the claim for an increased evaluation for the right ankle disability, the Board notes that the Veteran was last examined for disability evaluation in June 2006, over five years ago.  The examiner noted that the claims file was not available.  This evidence is inadequate to assess the Veteran's current level of severity.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected right ankle disorder.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Further the Veteran has reported having to have surgeries on his right ankle, and the June 2006 examiner noted surgical scars on the right ankle.  The scarring was not described in detail.  It is also noted on VA examination in June 2004 that surgery had resulted in nerve impingement with a motor neuropathy.  A neurological evaluation has not been conducted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The noted examinations fail to meet this requirement.  Finally, the RO scheduled a VA examination for the Veteran in May 2007; however he failed to report.  The Veteran has indicated that he did not receive the notice of the examination and has requested that it be rescheduled.  Thus the Veteran should be re-examined to evaluate his service-connected right ankle disorder.  

The Veteran is also requesting a TDIU and SMC.  The VA examiner in June 2006 indicated that the Veteran was unemployable for any physical type of work due to his service-connected disabilities, but that he could not rule out sedentary type work.  The Veteran has contended that he is unemployable to include due to the medications he must take for his service-connected disorders as well as for the physical disabilities.  A private examiner has stated in a letter received by the RO in January 2004 that the combination of the pain medication and his disabilities would seem to make him unemployable.  This theory of entitlement has not been addressed.  

The Board notes that service connection has been granted for arthritis of the right ankle and that the issues of entitlement to a TDIU and of whether the Veteran is entitled to a special monthly compensation (SMC) award are "inextricably intertwined" with the Veteran's increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal, are to be identified and developed prior to appellate review.  Id.  Additionally, the Veteran was scheduled for an examination to evaluate his claim for SMC and he did not report.  He stated that he did not receive notice of the examination.  

Because the Veteran has not been provided with a complete VA medical opinion regarding his employability or whether he has loss of use of the right foot, there is insufficient medical evidence for the Board to decide the Veteran's TDIU and SMC claims, and VA medical opinions regarding these issues must be provided.  See 38 C.F.R. § 3.159 (c).

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA or private treatment identified by the Veteran.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action: 

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any VA and/or private records of pertinent medical treatment that are not yet on file. 

2.  If no additional records are available, documentation stating such should be incorporated into the claims file.  The Veteran should be notified of any unsuccessful attempt to obtain such records and should be informed that he may submit medical evidence or records to support his claim. 

3.  After the above development is complete and the records are obtained, the RO/AMC should arrange for the Veteran to be examined by an appropriate physician(s) to evaluate his right ankle disorder and to document his employability.  The claims file should be made available for review in connection with the examination(s) and a note that it was reviewed should be placed in the examination report(s). 

Any indicated tests or studies should be completed.  As to the right ankle, range of motion of the right ankle must be documented in degrees.  Any scarring noted should be described in detail and a neurological evaluation should be conducted.  

The examiner should thereafter be asked to provide answers to the following questions:

a) Is it at least as likely as not that that the Veteran's service-connected disability results in loss of use of the right lower extremity (i.e., no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance).  In other words, can the actual remaining function of the Veteran's right lower extremity (balance, propulsion, etc.) be accomplished equally well by an amputation stump with prosthesis?

b) If the Veteran does have loss of use of the right lower extremity, is it as likely as not that this level of disability results from service-connected disability?

The examiner is advised that any opinions rendered should be supported by a rationale.  A bare conclusion will be deemed inadequate. 

Note 1: The examiner is advised that controlling laws and regulations provide that the loss of use of foot or hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee or below elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the hand or foot involved. 38 C.F.R. § 3.350(a) (2010).

Note 2: The examiner is also advised that considered as loss of use of the foot is complete paralysis of the external popliteal nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2010).

Note 3: In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

Then evaluate all of the Veteran's service-connected disabilities and determine if the Veteran is unemployable due to service connected disability to include whether he is unemployable due to the medication he must take for his service-connected disability.   Complete rationale must be provided. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


